Name: 98/145/EC: Council Decision of 12 February 1998 on the approval, on behalf of the European Community, of the amendments to Appendices I and II to the Bonn Convention on the conservation of migratory species of wild animals as decided by the fifth meeting of the Conference of the parties to the Convention
 Type: Decision
 Subject Matter: international affairs;  natural environment;  environmental policy
 Date Published: 1998-02-17

 17.2.1998 EN Official Journal of the European Communities L 46/6 COUNCIL DECISION of 12 February 1998 on the approval, on behalf of the European Community, of the amendments to Appendices I and II to the Bonn Convention on the conservation of migratory species of wild animals as decided by the fifth meeting of the Conference of the parties to the Convention (98/145/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and in particular Article 130s(l), in conjunction with the first sentence of Article 228(2) and the first subparagraph of Article 228(3) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the European Community is a Contracting Party to the Convention on the Conservation of Migratory Species of Wild Animals following Decision 82/461/EEC (3); Whereas at the Fifth Meeting of the Conference of the Parties, held in Geneva on 10 to 16 April 1997, twenty-one threatened migratory species were added to Appendix I to the Convention and twenty-two species were added to Appendix II to the Convention; whereas the Commission participated in this meeting on behalf of the Community; Whereas eleven of the species are covered by Council Directive 79/409/EEC of 2 April 1979 on the conservation of wild birds (4); Whereas, pursuant to Article XI of the Convention, an amendment to the Appendices of the Convention shall enter into force for all Parties ninety days after the meeting of the Conference of the Parties at which it was adopted, except for those Parties which make a reservation in accordance with paragraph 6 of that Article; Whereas it is necessary for the Community to approve the amendments to Appendices I and II to the Convention adopted at the Fifth Meeting of the Contracting Parties, as laid down in Article XI of the Convention, HAS DECIDED AS FOLLOWS: Article 1 The inclusion of the species Lutra provocax, Lutra felina, Pontoporia blainvillei, Hippocamelus bisulcus, Spheniscus humboldti, Diomedea amsterdamensis, Phoenicoparrus andinus, Phoenicoparrus jamesi, Anser erythropus, Branta ruficollis, Marmaronetta angustirostris, Aythya nyroca, Polysticta stelleri, Aquila clanga, Aquila heliaca, Falco naumanni, Sarothrura ayresi, Chettusia gregaria, Larus atlanticus, Hirundo atrocaerulea, Acrocephalus paludicola in Appendix I to the Convention on the conservation of migratory species of wild animals and of the species Phocoena spinipinnis, Phocoena drioptica, Cephalorhynchus eutropia, Lagenorhynchus obscurus, Spheniscus demersus, Diomedea exulans, Diomedea epomophora, Diomedea irrorata, Diomedea nigripes, Diomedea immutabilis, Diomedea melanophris, Diomedea bulleri, Diomedea cauta, Diomedea chlororhynchos, Diomedea chrysostoma, Phoebetria fusca, Phoebetria palpebrata, Sarothrura ayresi, Crex crex, Amazona tucumana, Hirundo atrocaerulea, Acrocephalus paludicola, in Appendix II to the Convention is hereby approved on behalf of the European Community. Article 2 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 12 February 1998. For the Council The President J. BATTLE (1) OJ C 267, 3. 9. 1997, p. 66. (2) OJ C 339, 10. 11. 1997. (3) OJ L 210, 19. 7. 1982, p. 10. (4) OJ L 103, 25. 4. 1979, p. 1.